Case 2:18-cv-11960-WJM-MF Document 89 Filed 04/09/20 Page 1 of 2 PageID: 1021




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                     (Newark Vicinage)



KENNETH STREET, on behalf of himself and               Case No. 2:18-cv-11960
all others similarly situated,
                                                       Hon. William J. Martini
                            Plaintiff,
       v.                                              Hon. Mark Falk


QUEST DIAGNOSTICS INC.


                            Defendant.



       Plaintiff Kenneth Street and Defendant Quest Diagnostics Incorporated, by and through
their respective attorneys, HEREBY STIPULATE AND AGREE, that pursuant to Federal Rule
of Civil Procedure 41(a)(1)(A)(ii), this entire action is dismissed in its entirety with prejudice as
to Kenneth Street’s individual claims against Quest Diagnostics Incorporated. Each party agrees
to bear their own attorneys’ fees and costs.

                                                       Respectfully submitted,


Dated: April 8, 2020                                   BURSOR & FISHER, P.A.

                                                       By: /s/ Andrew J. Obergfell___
                                                             Andrew J. Obergfell

                                                       Andrew J. Obergfell
                                                       Joshua D. Arisohn (admitted pro hac vice)
                                                       888 Seventh Avenue
                                                       New York, NY 10019
                                                       Telephone: (212) 989-9113
                                                       Facsimile: (212) 989-9163
                                                       Email: jarisohn@bursor.com
                                                              aobergfell@bursor.com

                                                       Attorney for Plaintiff
Case 2:18-cv-11960-WJM-MF Document 89 Filed 04/09/20 Page 2 of 2 PageID: 1022




Dated: April 8, 2020                     /s/ Michael T. Hensley
                                         Michael T. Hensley

                                         BRESSLER, AMERY & ROSS, P.C.
                                         325 Columbia Turnpike
                                         Florham Park, New Jersey 07932
                                         Telephone: (973) 514-1200
                                         Fax: (973) 514-1660
                                         mhensley@bressler.com

                                         David S. Almeida (admitted pro hac vice)
                                         Mark S. Eisen (admitted pro hac vice)
                                         BENESCH, FRIEDLANDER, COPLAN
                                         & ARONOFF LLP
                                         333 West Wacker Drive, Suite 1900
                                         Chicago, Illinois 60606
                                         Telephone: (312) 212-4949
                                         Facsimile: (312) 767-9192
                                         dalmeida@beneschlaw.com
                                         meisen@beneschlaw.com

                                         Counsel for Quest Diagnostics Incorporated
